Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The specification filed on September 11, 2020 is accepted.
Drawings
The drawings filed on September 11, 2020 are accepted.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/11/2020 was filed after the mailing date of the application no. 16/980374 on 09/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 4, 6, 8 and 9-10 objected to because of the following informalities: 
Claim 1, 6 and 9 recites “-” and “o” before every limitation. The examiner suggests to delete “-” and “o” because claim already recites “step of ”  
Claim 1 line 3 recites “said vehicle” should read as “said motor vehicle” because line 1 of the claim recites “a motor vehicle”
Claim 1 and 9 recites “said first key Zi being the result of a calculation comprised of raising the base gi to a power zi” should be simplified as “wherein said first key Zi  is calculated by raising the base gi to a power zi” Further recites “where Zi is a secret….” should read as “wherein Zi is a secret….”
in I is an integer”
Claim 1, 6 and 9 recites “store in memory”. The examiner suggests to clarify whether the “memory” is motor vehicle memory or any other devices memory.
Claim 1 recites “a step of creating a message M……..during which step the vehicle:” the examiner suggest to delete the phrase ”during which step the vehicle” or clarify how the phrase is related to the previous limitation of creating a message M.
Claim 1, 6 and 9 recites “A validity number V”. The examiner suggests to clarify the role of validity number in instant invention, specifically the purpose of validity number in message M.
Claim 1 last limitation recites “the vehicle” should read as” the motor vehicle” to be consistent with “a motor vehicle” recited on line 1 of the claim.
Claim 3-4 recites “the vehicle” should read as” the motor vehicle” to be consistent with “a motor vehicle” recited on line 1 of the claim.
Claim 6 recites “extract ……from the table stored in memory” should read as “extract ……from the table stored in the memory” to be consistent with a memory recited on line 6 of the claim.
Claim 8 recites “the method according to claim 6” should read as “the reception method according to claim 6”
Claim 9 recites “an encryption/decryption modulecapable” should read as “an encryption/decryption module capable” by giving a space between “module” and “capable”
claim 9 recites “randmon number ” should read as “random number”
Claim 10 recites a motor vehicle including a security device according to claim 9. it’s not clear if the claim should be treated as an independent claim or dependent claim. For examination purpose claim 10 is treated as independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient .
 	Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

a module adopted to, a random number generator, an encryption/decryption module, a module for generating a single use key, a module for creating or preparing a message a module for processing and a module for transmitting in claim 9.

Claim limitation(s) “a module adopted to, a random number generator, an encryption/decryption module, a module for generating a single use key, a module for creating or preparing a message, a module for processing and a module for transmitting” of claims 9 gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that these elements lie within a motor vehicle and there is a clear link between the vehicle as the structure and the recited modules see [0057] of instant application. Accordingly claim 9 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites a method for a second vehicle to receive……. according to the transmission method according to claim 1, wherein said reception method includes:” it’s not clear if the claim should be treated as an independent claim or dependent claim, because the claim recites a separate method of second vehicle to receive the message. For examination purpose claim 6 is treated as dependent claim of 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 The phrase “according to the transmission method according to claim 1” makes the claim more complicated because claim 1 recites a method for transmitting data and claim 6 recites a method (i.e. 

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anne et al (hereinafter Anne) (A survey of key management in ad hoc network) (i.e. provided in IDS) in view of Nitish et al (hereinafter Nitish) (Reduction of the authentication time using ECC and PBAS approach in VANET) and further in view of Debiao et al (hereinafter Debiao) (An efficient identity-based conditional privacy-preserving authentication scheme for vehicular ad hoc networks).

Regarding claim 1 Anne Marie teaches a method for transmitting data, [[from a motor vehicle, through a radio communication channel]], including: (Anne on [page 51 last para] teaches method for transmitting data from one node to another);
an obtaining step [[during which said vehicle obtains,]] from a distribution entity, a plurality of series of numbers each containing a base gi, a prime number pi, a first key Zi said first key Zi being the result of a calculation comprised of raising the base gi to a power zi, where zi is a secret number selected by said (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n);
where i is an integer which represents an index of said series of numbers, with i = 1, 2, ..., N (Anne on [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i= 1, 2, 3………n);
and stores in memory the N series of numbers in a table (Anne on [page 54 3rd last para] teaches shares are held by the servers, (i.e. server storing the series of numbers) if (s1, s2 …, sn) is a (k, n) sharing of S and (a1, a2…, an) is a (k, n) sharing of A, then (s1 + a1, s2 + a2, …, sn + an) is a secret sharing of S + A [27]. Choosing A = 0 gives a new sharing of S. See also on [page 57 Col 1 para 2] teaches each of the n neighbors chooses a secret value Si, (I is integer i= 1, 2 ,3 …. N) and distributes secret shares of this to the other neighbors using a (k, n) secret sharing scheme);
a step of generating a random number a (Anne on [Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case Si is random number and n is number of round));
 a step of calculating a second key Kazi by raising the first key Zi to the power a, in order to obtain zi^a, and then calculating zi^a modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
 a step of creating a message M carrying the data from a first group of numbers containing pi,
 gi and Zi, during which step the vehicle (Anne on [page 51 para 2-3] teaches transmitting the public value, g^Sa mod p to the second party (i.e. the first party creates a message by choosing random secret, prime p and generator g));
(Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message).
  	Anne fails to explicitly teach transmitting data, from a motor vehicle, through a radio communication channel, a validity number Vi associated with a first group of numbers containing pi, gi, and Zi, and stores in memory the N series of numbers in a table, encrypts a second group of numbers containing a, pi and gi by means of the first key Zi, inserts into said message M the validity number Vi associated with the first key Zi; the second group of numbers a, pi and gi encrypted by means of the first key Zi in a header of the message, the data, in a body of the message, step of transmitting the message M created by the vehicle through said radio communication channel, however Nitish from analogous art teaches transmitting data, from a motor vehicle, through a radio communication channel (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio communication channel);
encrypts a second group of numbers containing a, pi and gi by means of the first key Zi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g)).
step of transmitting the message M created by the vehicle through said radio communication channel (Nitish on [page 4 col 1 para 1] teaches transmitting the message M to RSU).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio communication and encrypting the message. One would be motivated to do so in order to secure and safely handle communication in VANET network (Nitish on [page 1 para 1]).

	The combination fails to explicitly teach a validity number Vi associated with a first group of numbers containing pi, gi, and Zi and inserts into said message M the validity number Vi associated with 
a validity number Vi associated with a first group of numbers containing pi, gi, and Zi  (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
inserts into said message M the validity number Vi associated with the first key Zi; the second group of numbers a, pi and gi encrypted by means of the first key Zi in a header of the message; the data, in a body of the message (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
4 PEUG F665W1 - Preliminary AmendmentLIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Application
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).

Regarding claim 2 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 1 above, Anne further teaches wherein the second key Kazi is a single-use key intended to be used exclusively for the message M (Anne on [page 50 Col 1 last para] teaches each node generated a key. See on [page 59 last para] teaches key associated with a time stamp (i.e. Sigle use key));
3 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 1 above, Anne further teaches wherein the vehicle performs at least one of the cryptographic operations from the group comprising an operation for encrypting the content of the body of the message by means of the second key Kazi and a cryptographic operation for signing the message by means of the second key Kazi (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message).

Regarding claim 4 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 3 above, Anne further teaches wherein the vehicle performs said cryptographic operation using the second key Kazi exclusively on the body of the message (Body) (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message).
Regarding claim 5 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 1 above, Anne further teaches wherein the vehicle inserts a random number r into the body of the message (Anne Fig 4 discloses packet containing (I, m, t, s) between Alice and user, wherein t=r^e and wherein r= random number).

Regarding claim 6 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 1 above, Anne further teaches 5PEUG F665W1 - Preliminary AmendmentLIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationan obtaining step during which said second vehicle obtains, from said distribution entity, and stores in memory, in a table, a plurality of series of numbers each containing; a base gi,  a prime number pi, a first key Z, said first key Z being the result of a calculation comprised of raising the base gi to a power z;, where zI is a secret number selected by said distribution entity, in order to obtain gbi, and then calculating gfi modulo pi (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n); 
[[a validity number Vi associated with a first group of numbers containing p;, g; and Z, ]] where i is an integer which represents an index of said series of numbers, with i = 1, 2, ..., N (Anne on [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i= 1, 2, 3………n);
  a step of calculating a second key Kazi comprised of raising the first key Z to a power a, in order to obtain za, and then calculating za modulo p (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
 at least one step of cryptographically processing the received message M by means of the second key Kazi (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message).

Nitish teaches A method for a second vehicle to receive a message M transmitted by a first vehicle, through a communication channel, wherein said reception method includes (Nitish on [page 4 col 1 para 1] teaches transmitting the message M to RSU);
a step of decrypting the header of the message by means of the first key Z, in order to obtain the numbers a, pi and g (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio (Nitish on [page 1 para 1]).

Debiao teaches a validity number Vi associated with a first group of numbers containing p;, g; and Z (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
a step of extracting the validity number Vi from the received message M (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
a step of extracting the first key Z associated with the validity number Vi from the table stored in memory (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to (Debiao on [page 1 para 1]).

Regarding claim 7 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 6 above, Debiao further teaches wherein, when the message M is signed, the second vehicle verifies the authenticity of the message M by verifying the validity of the signature by means of the second key Kazi (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key. See on [2686 2nd last para] teaches the verifier could check the validity and integrity of the message {Mi , AIDi , Ti , Ri, σi } by verifying whether the equation σi · P = AIDi,1 + αi · Ppub + βi · Ri holds. Thus, the proposed ID-based CPPA scheme for VANETs provides message authentication).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Regarding claim 8 the combination of Anne, Nitish and Debiao teaches all the limitations of claim 6 above, Nitish further teaches wherein, when the message is encrypted, the second vehicle decrypts the message using the second key Kazi as a decryption key (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Regarding claim 9 Anne teaches A device for securing radio communications [[for a motor vehicle]] comprising (Ann on [page 50 col 1 para 2] teaches a node device for secure communication in ad hoc network);
a module adapted to obtain from a distribution entity a series of numbers, each of which contains a base gi, a prime number pi, a first key Zi, [[and a validity number Vi associated with said first key Zi]] (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n); 
wherein a first key Zi, said first key Z being the result of a calculation comprised of raising the base gi to a power zi, where zI is a secret number selected by said distribution entity, in order to obtain gi^zi; and wherein i is an integer between 1 and N (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n);
a memory or table for storing the obtained series of numbers (Anne on [page 54 3rd last para] teaches shares are held by the servers, (i.e. server storing the series of numbers) if (s1, s2 …, sn) is a (k, n) sharing of S and (a1, a2…, an) is a (k, n) sharing of A, then (s1 + a1, s2 + a2, …, sn + an) is a secret sharing of S + A [27]. Choosing A = 0 gives a new sharing of S. See also on [page 57 Col 1 para 2] teaches each of the n neighbors chooses a secret value Si, (I is integer i= 1, 2 ,3 …. N) and distributes secret shares of this to the other neighbors using a (k, n) secret sharing scheme);
a random number generator (Ann on [page 51 Col 1 last para] teaches generating a random secret);
 an encryption/decryption module capable of performing a symmetric encryption/decryption algorithm (Anne on [page 59 Col 1] teaches identity-based encryption scheme for symmetric encryption);
 a module for generating a single-use key (Anne on [page 50 Col 1 last para] teaches each node generated a key (i.e. equivalent to key generation module). See on [page 59 col 1] teaches PKG generator. See on [page 59 last para] teaches key associated with a time stamp (i.e. Sigle use key));
said module being adapted to generate a random number a, calculate a second key Kazi by raising the first key Z to the power a, in order to obtain zi^a, and then calculate Zi^a modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
a module for preparing or creating a message for carrying data to be transmitted (Anne on [page 51 para 2-3] teaches transmitting the public value, g^Sa mod p to the second party (i.e. the first party creates a message by choosing random secret, prime p and generator g));
 and perform a cryptographic operation on said message M using the second key Kazi (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message (i.e. cryptographic operation));
azi comprised of raising the first key Z to a power a, in order to obtain Za, and then calculating Za modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round)).
	Anne fails to explicitly teach transmitting and receiving data over a radio communication channel; a validity number Vi associated with said first key Zi, insert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message, a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M, extract the first key Zi associated with the validity number Vi from the table stored in memory, said module being adapted to encrypt a second group of numbers containing a, pi and gi by means of the first key Zi,  decrypt the header of the message by means of the first key Z, in order to obtain the numbers a, pi and gi, and at least one step of cryptographically processing the received message M by means of the second key Kazi  and a module for transmitting and receiving data through the radio interface so as to transmit and receive messages M carrying data, however Nitish from analogous art teaches means designed for transmitting and receiving data over a radio communication channel; said means including (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes);
an interface for radio communication through said radio communication channel (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio wave of high bandwidth);
said module being adapted to encrypt a second group of numbers containing a, pi and gi by means of the first key Zi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g)).
 decrypt the header of the message by means of the first key Z, in order to obtain the numbers a, pi and gi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key);
and at least one step of cryptographically processing the received message M by means of the second key Kazi  (Nitish on [page 5 algorithm 1] teaches decrypting the message (i.e. equivalent to cryptographically processing) to obtain the numbers using public private key);
and a module for transmitting and receiving data through the radio interface so as to transmit and receive messages M carrying data (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio wave of high bandwidth).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio communication and encrypting the message. One would be motivated to do so in order to secure and safely handle communication in VANET network (Nitish on [page 1 para 1]).

The combination of Anne and Nitish fails to explicitly teach a validity number Vi associated with said first key Zi,  LIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationinsert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message, a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M, extract the first key Zi associated with the validity number Vi from the table stored in memory, however Debiao from analogous art teaches a validity number Vi associated with said first key Zi (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
7PEUG F665W1 - Preliminary Amendment LIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationinsert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
 extract the first key Zi associated with the validity number Vi from the table stored in memory (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
 into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Regarding claim 10, the claim recites substantially similar subject matter as claim 9. Therefore, the response set forth above with respect to claim 9 is equally applicable to the claim 10 of “a motor vehicle including a security device” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yong et al is directed towards the vehicular ad hoc networks (VANETs) have attracted a lot of attentions due to their interesting and promising functionalities including vehicular safety, traffic congestion avoidance, and location-based services. In this paper, we focus on safety driving application, where each vehicle periodically broadcasts messages including its current position, direction and velocity, as well as road information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436